MEMORANDUM **
The Plaintiffs-Appellants appeal from the dismissal of their suit to enjoin state civil proceedings. Because the parties are already familiar with the facts, we do not recount them here.
Plaintiffs-Appellants argue that the injunction they seek is justified under an exception to the Anti-Injunction Act, 28 U.S.C. § 2283, allowing a federal court to enjoin the proceedings of a state court “to protect or effectuate its judgments.” This court has reversed the judgment on which Plaintiffs-Appellants rely. See Perretta v. Prometheus Development Co., 520 F.3d 1039 (9th Cir. 2008). There is thus no longer any judgment for a federal court to protect or effectuate, and the case is, therefore, moot. Cf. Woods Exploration & Producing Co. v. Aluminum Co. of America, 438 F.2d 1286, 1316 (5th Cir.1971). All pending motions before this court in this case are likewise rendered moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.